Case: 1:20-cr-00255-SL Doc #: 1 Filed: 05/20/20 1 of 5. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
UNITED STATES OF AMERICA, ) IN D ICTMENT
)
Plaintiff, )
)
Vv. -)
)
JOHN GEORGE MEDAS, ) Title 26, United States Code, Section
) 7202; Title 18, United States Code,
Defendant. ) Sections 669 and 2
GENERAL ALLEGATIONS

 

At all times relevant to this Indictment, except where otherwise noted:
A. Defendant and Entities |

1. Defendant JOHN GEORGE MEDAS was a resident of North Royalton, Ohio.
Defendant owned and operated numerous manufacturing businesses.

2. Guarantee Product Specialties, Inc. (“GPS”) was incorporated in the State of
Ohio. Defendant was GPS’s president.

3. Fulton Manufacturing Industries, LLC (“Fulton”) was incorporated in the State of
Ohio. Defendant was Fulton’s president.

4. FMI Products, LLC (“FMI”) was incorporated in the State of Ohio. Defendant
was FMI’s president. |

5. As president of GPS, FMI, and Fulton (together, the “Companies”), Defendant
was ultimately responsible for, among other functions, the finances, including maintaining the

payroll records and payroll bank account, preparing payroll checks, preparing and filing the

 

 
Case: 1:20-cr-00255-SL Doc #: 1 Filed: 05/20/20 2 of 5. PagelD #: 2

employment tax returns, and paying the employment taxes. Defendant signed off on all of the
related financial documents, reports, and payments.
B. Bank Accounts

6. Defendant opened and caused to be opened Chase business bank accounts ending
in numbers x0150, x1250, x2990, x3006, x3022, x3218, and x6112 for FMI. Defendant used
accounts x1250 and x3218 as FMI’s primary operating accounts and Defendant was the sole
signatory on the accounts.

7. Defendant opened and caused to be opened a Chase business bank account ending
in numbers x8520 for GPS. This account was GPs’ primary operating account and Defendant
was the sole signatory on the account.

8. Defendant opened and caused to be opened Chase business bank account ending
in numbers x2290 for Fulton. This account was Fulton’s primary operating account and
Defendant was the sole signatory on the account.

C. Internal Revenue Service Laws and Obligations

9. The Companies’ employment taxes included Federal Insurance Contributions Act
(“FICA”) taxes and income taxes that Defendant was required to withhold from the taxable —
wages of the Companies’ employees and FICA excise taxes Defendant was required to pay on
those taxable wages.

10. Under the internal revenue laws, an employer was required on a quarterly basis to
report and pay to the IRS the FICA taxes owing with respect to the taxable wages paid by the
employer (also known as social security and Medicare taxes) and federal income taxes required

to be withheld from those wages.
Case: 1:20-cr-00255-SL Doc #: 1 Filed: 05/20/20 3 of 5. PagelD #: 3

11. The FICA taxes consisted of an “employees’ portion,” required to be withheld
from the employees’ wages and an “employer’s portion,” which the FICA imposed as.an excise
tax on the employer. Employers were required to report their employment tax obligations on an
Employer’s Quarterly Federal Tax Return, Form 941. The returns were due by the last day of
the month following the end of the calendar quarter.

DC: Defendant’s Failure to Pay Employment Taxes

12. Defendant failed to pay over to the IRS approximately $760,725.10 of the
employment taxes owed from the 1st quarter of 2014 through the 4th quarter of 2018.

E. FMI Products, LLC Health Plan ©

13. On or about February 18, 2010, Defendant created a heath care benefits plan (the
Health Plan) for employees of the Companies. Defendant applied for coverage with Medical
Mutual of Ohio. During 2016, the Health Plan provided health benefits to at least 10 .
participating employees, plus dependents, during the contract period. |

14. Between on or about July 29, 2016, and on or about September 16, 2016,
Defendant failed to remit and caused the failure to remit approximately $3,807.69 in Health Plan
participating employees’ premiums withheld from employee wages.

COUNTS 1-25
(Willful Failure to Collect, Account for, and Pay Over Tax;
26 U.S.C. § 7202 and 18 U.S.C. § 2)
The Grand Jury charges:

15. The allegations contained in paragraphs 1 through 12 of this Indictment are re-

alleged and incorporated by reference as though fully set forth herein.

16. On or about the dates set forth below, in the Northern District of Ohio, Eastern

Division, and elsewhere, Defendant JOHN GEORGE MEDAS, who, for the calendar quarters
Case: 1:20-cr-00255-SL Doc #: 1 Filed: 05/20/20 4 of 5. PagelD #: 4

ending with the approximate dates set forth below, was required, for and on behalf of Guarantee
Product Specialties, Inc.; Fulton Manufacturing Industries, LLC; and FMI Products, LLC
(together, the “Companies”), to collect, account for, and pay over, federal income taxes and
Federal Insurance Contributions Act (“FICA”) taxes that the Companies were required to and
did withhold from the total taxable wages of the Companies’ employees in the combined sums
set forth below, did willfully fail to truthfully account for and pay over to the Internal Revenue

Service said withheld federal income taxes and FICA taxes due and owing to the United States

on behalf of the Companies, and their employees, for each of the quarters listed below, in the

approximate amounts and for each Company listed below, with each calendar quarter

constituting a separate count of this Indictment:

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IG
1 April 30, 2014 March 2014 GPS $13,183.08
2 July 31, 2014 _ June 2014 GPS $16,940.12
3 December 31, 2014 September 2014 GPS $16,843.92
4 January 31, 2015 December 2014 GPS $16,401.16
5 April 30, 2015 March 2015 GPS $2,627.60
6 April 30, 2014 March 2014 Fulton _ $55,072.88
7 July 31, 2014 June 2014 Fulton $55,072.97
8 December 31, 2014 September 2014 Fulton $50,799.27
9 January 31, 2015 December 2014 Fulton $37,647.94
10 April 30, 2015 March 2015 Fulton $5,837.10
11 April 30, 2015 March 2015 FMI $37,501.02
12 July 31, 2015 June 2015 FMI $55,221.80
13 January 31, 2016 December 2015 FMI $45,780.54
14 April 30, 2016 March 2016 _ FMI $56,183.25
15 July 31, 2016 June 2016 FMI $55,329.02
16 December 31, 2016 | September 2016 FMI $42,862.32
17 January 31, 2017 December 2016 FMI $32,617.32
18 April 30, 2017 March 2017 FMI $24,343.48
19 July 31, 2017 June 2017 FMI $27,485.52
20 December 31, 2017 September 2017 FMI $33,074.70
21 January 31, 2018 December 2017 FMI $26,551.50
22 April 30, 2018 March 2018 FMI $21,703.20
23 July 31, 2018 June 2018 FMI $12,654.79
24 December 31, 2018 September 2018 FMI $12,015.29

 

 

 
Case: 1:20-cr-00255-SL Doc #: 1 Filed: 05/20/20 5 of 5. PagelD#:5

 
    
 

     

January 31, 2019

December 2018 $6,975.31

All in violation of Title 26, United States Code, Section 7202 and Title 18, United States

Code, Section 2.

COUNT 26
(Embezzlement from a Health Care Benefit Plan, 18 U.S.C. §§ 669 and 2)

The Grand Jury further charges:

17. The allegations contained in paragraphs 1 through 8 and 13 through 14 of this
Indictment are re-alleged and incorporated by reference as though fully set forth herein.

18. Between on or about July 29, 2016, and September 16, 2016, in the Northern
District of Ohio and elsewhere, Defendant JOHN GEORGE MEDAS knowingly and
willfully embezzled, stole and converted without authority to his use the moneys, funds,
securities, premiums, credits, property, and other assets of a health care benefit program,
as defined in Title 18, United States Code, Section 24(b), to wit: approximately $3,807.69
in pre-tax health contributions for the benefit of the FMI Products, LLC Health Plan, in
violation of Title 18, United States Code, Sections 669 and 2.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government
Act of 2002.
